department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun tep ral ty u i l xxxxxx xxxxxx xxxxxx legend taxpayer a xxxxxx taxpayer b xxxxxx plan x xxxxxx employer m xxxxxx amount n xxxxxx amount o xxxxxx account y xxxxxx bank c xxxxxx bank d xxxxxx account z xxxxxx date xxxxxx date xxxxxx date xxxxxx date xxxxxx xxxxxx page date xxxxxx date xxxxxx date xxxxxx dear xxxxxx this is in response to a letter dated date as supplemented by correspondence dated january and date in which your authorized representative requests on behalf of your deceased spouse and you a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a now deceased received a distribution of amount n from plan x prior to her death at age taxpayer b the surviving_spouse of taxpayer a asserts that taxpayer a intended to roll over amount n retirement arrangement ira taxpayer b asserts that taxpayer a’s failure to accomplish a rollover of amount n within the 60-day period prescribed by sec_402 of the code was due to taxpayer a’s hospitalization and subsequent death into an individual taxpayer a participated in plan x a public employee retirement_system through her employment with employer m on date taxpayer a submitted to employer m an application_for retirement effective date four months after date as part of the retirement application process employees have the option to choose among certain payment methods for the distribution of their account balances in plan x taxpayer a opted to receive a partial lump sum pls payment and monthly payments a copy of the partial lump sum option distribution election form election form taxpayer a completed and signed on date was submitted sec_3 of the election form lists five a - e distribution options for a pls payment four of which are for direct_rollover of a pls payment to an eligible_retirement_plan including an ira taxpayer a’s election form shows that she checked option 3a the sole non- rollover option which instructed employer m to transfer electronically to the same financial_institution and account as her monthly benefit payments were to be sent the pls payment less the mandatory percent federal withholding from the taxable_portion xxxxxx page to request a direct_rollover of a pls payment an employee must also complete sec_2 of the election form taxpayer a’s election form shows that sec_2 had been completed but was deleted by being covered over with white-out taxpayers a and b filed joint income_tax returns a copy of a tax planner worksheet prepared by the accountant approximately one month after taxpayer a applied for retirement from employer m was submitted to the service to show that amount n was not listed on the worksheet as includible in income for the taxable_year it is asserted that the prospective non-inclusion of amount n in the couple’s income for tax filing purposes indicates that taxpayer a intended to roll over amount n of plan x into an ira two months after date taxpayer a became ill and was hospitalized taxpayer a remained hospitalized on date the effective date of her retirement it is represented that taxpayer a executed a durable_power_of_attorney effective date naming taxpayer b as her agent on date employer m distributed_amount o representing the taxable_portion of taxpayer a’s partial lump sum payment minus percent federal_income_tax withholding from plan x in accordance with the election form completed by taxpayer a employer m wired amount o to bank c where bank c correctly deposited amount o into account y a joint checking account it maintained on behalf of taxpayers a and b during the 60-day period following the distribution of amount o taxpayer a died on date in the hospital where she had remained since becoming ill several months earlier on date taxpayer b transferred amount o plus other funds to account z at bank d a credit_union account on date taxpayer b consulted with his tax adviser and was informed that amount n should have been rolled over to an ira during the 60-day period based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution to taxpayer a of amount n from plan x sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not xxxxxx page be includible in gross_income for the taxable_year in which paid sec_402 a states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred although the information presented clearly shows that taxpayer a was herself physically unavailable to accomplish a timely rollover of amount n into an ira there is insufficient documentation to show that taxpayer a had an intent to make such a rollover the documents taxpayer a completed for the distribution of her benefits from plan x do not support taxpayer b’s assertion that taxpayer a intended to roll over amount n into an ira since taxpayer a chose the only non-rollover option on the election form the tax planning discussion is not sufficient to establish intent given that it conflicts with the actual election form executed by taxpayer a therefore pursuant to sec_402 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount n or any portion thereof from plan x this ruling assumes that plan x satisfied the qualification requirements of sec_401 of the code at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto xxxxxx page this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxx i d xxxxxx by telephone at se t ep ra t4 please address all correspondence to sincerely yours plu bo taschaunrtg laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxxx xxxxxx xxxxxx
